Exhibit 10.1 LOAN AGREEMENT Dated as of October 9, 2008 AMONG DENLY ACI PARTNERS, LTD. AND THE VON WAADEN 2 (Lenders) AND AMERICA WEST RESOURCES, INC. (Borrower) 980722v4 TABLE OF CONTENTS Page Section 1 General Terms[INSERT PAGE NUMBER] 1.1 Certain Definitions [INSERT PAGE NUMBER] 1.2 Other Documents; Accounting Terms [INSERT PAGE NUMBER] 1.3 Use of Pronouns [INSERT PAGE NUMBER] 1.4 Amendments, Etc.[INSERT PAGE NUMBER] Section 2 The Loans [INSERT PAGE NUMBER] 2.1 Term Loans [INSERT PAGE NUMBER] 2.2 Use of Proceeds [INSERT PAGE NUMBER] 2.3 Interest Accrual [INSERT PAGE NUMBER] 2.4 Default Interest [INSERT PAGE NUMBER] 2.5 Accounts Stated [INSERT PAGE NUMBER] Section 3 Representations And Warranties [INSERT PAGE NUMBER] 3.1 Authority, Etc. [INSERT PAGE NUMBER] 3.2 Financial Condition [INSERT PAGE NUMBER] 3.3 Debt, Liens, Liabilities [INSERT PAGE NUMBER] 3.4 No Default [INSERT PAGE NUMBER] 3.5 Governmental Permits [INSERT PAGE NUMBER] 3.6 Taxes [INSERT PAGE NUMBER] 3.7 Columbia Mine Lease[INSERT PAGE NUMBER] 3.8 Material Agreements [INSERT PAGE NUMBER] 3.9 No Consents Necessary [INSERT PAGE NUMBER] 3.10 No Environmental Hazard [INSERT PAGE NUMBER] 3.11 No Pending Litigation [INSERT PAGE NUMBER] 3.12 Investment Company Act [INSERT PAGE NUMBER] 3.13 Public Utility Holding Company Act [INSERT PAGE NUMBER] 3.14 Securities Acts [INSERT PAGE NUMBER] 3.15 Full Disclosure [INSERT PAGE NUMBER] 3.16 Survival of Representations and Warranties [INSERT PAGE NUMBER] Section 4 Affirmative Covenants [INSERT PAGE NUMBER] 4.1 Reporting Requirements [INSERT PAGE NUMBER] 4.2 Legal Requirements [INSERT PAGE NUMBER] 4.3 Performance of Obligations; Payment of Debt [INSERT PAGE NUMBER] 4.4 Columbia Mine Lease [INSERT PAGE NUMBER] 4.5 Future Permits [INSERT PAGE NUMBER] 4.6 Escrow Agreement [INSERT PAGE NUMBER] 4.7 Payment of Expenses [INSERT PAGE NUMBER] 4.8 Liens and Security Interest [INSERT PAGE NUMBER] 4.9 Payment of Taxes [INSERT PAGE NUMBER] 4.10 Adequate Records; Inspection Rights [INSERT PAGE NUMBER] 4.11 Maintenance of Existence and Business [INSERT PAGE NUMBER] 4.12 Maintenance of Insurance [INSERT PAGE NUMBER] 4.13 Indemnity[INSERT PAGE NUMBER] 4.14 Further Assurances [INSERT PAGE NUMBER] Section 5 Negative Covenants [INSERT PAGE NUMBER] 5.1 Senior or Pari Passu Debt[INSERT PAGE NUMBER] 5.2 Contingent Liabilities [INSERT PAGE NUMBER] 5.3 Liens [INSERT PAGE NUMBER] 5.4 Operating Agreements [INSERT PAGE NUMBER] 5.5 Dividends, Restricted Payments and Restricted Purchases [INSERT PAGE NUMBER] 5.6 Reorganization, Merger, Etc [INSERT PAGE NUMBER] 5.7 Transactions with Affiliates [INSERT PAGE NUMBER] 5.8 Prepayments of Other Debt [INSERT PAGE NUMBER] 5.9 Fiscal Year [INSERT PAGE NUMBER] 5.10 Limitation on Negative Pledge Clauses [INSERT PAGE NUMBER] Section 6 General Conditions Of Borrowing [INSERT PAGE NUMBER] 6.1 Escrow Closing Proceedings [INSERT PAGE NUMBER] 6.2 Final Closing Proceedings [INSERT PAGE NUMBER] 6.3 General Proceedings [INSERT PAGE NUMBER] 6.4 Sole Benefit of Lenders [INSERT PAGE NUMBER] Section 7 Events Of Default And Remedies [INSERT PAGE NUMBER] 7.1 Events [INSERT PAGE NUMBER] 7.2 Remedies [INSERT PAGE NUMBER] 7.3 Cumulative Rights [INSERT PAGE NUMBER] 7.4 Waivers [INSERT PAGE NUMBER] Section 8 Miscellaneous [INSERT PAGE NUMBER] 8.1 Survival of Various Matters [INSERT PAGE NUMBER] 8.2 Notices [INSERT PAGE NUMBER] 8.3 Control [INSERT PAGE NUMBER] 8.4 Successors and Assigns [INSERT PAGE NUMBER] 8.5 Renewals [INSERT PAGE NUMBER] 8.6 No Waiver [INSERT PAGE NUMBER] 8.7 Governing Law [INSERT PAGE NUMBER] 8.8 Non-Subordination [INSERT PAGE NUMBER] 8.9 Exhibits and Schedules [INSERT PAGE NUMBER] 8.10 Severability [INSERT PAGE NUMBER] 8.11 Savings Clause [INSERT PAGE NUMBER] 8.12 Counterparts [INSERT PAGE NUMBER] 8.13 Limitation of Remedies [INSERT PAGE NUMBER] 8.14 Headings [INSERT PAGE NUMBER] 8.15 No Obligation to Make Advance [INSERT PAGE NUMBER] 8.16 Role of Lenders [INSERT PAGE NUMBER] 8.17 NO OTHER AGREEMENTS [INSERT PAGE NUMBER] 8.18 WAIVER OF JURY [INSERT PAGE NUMBER] 8.19 No Duty [INSERT PAGE NUMBER] Exhibits Exhibit A -
